Case 1:19-cv-01944-JSR Document 94 Filed 07/17/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDWYNA W. BROOKS d/b/a EW BROOKS
BOOKS LLC, :
Plaintiff, : 19-cv-1944 (JSR)
-y-

ORDER
DAMON ANTHONY DASH and POPPINGTON LLC
d/b/a DAME DASH STUDIOS,

Defendants. Xx

JED S. RAKOFF, U.S.D.Jd.

For the reasons stated in today’s telephone conference, see
transcript July 17, 2020, plaintiff’s motion for a temporary
restraining order, ECF no. 88, is denied.

The Clerk of the Court is directed to close the entry
bearing docket number 88.

SO ORDERED.

Dated: New York, NY YA Acer
a ae

July 17, 2020 JED S. RAKOFF, U.S.D.J.
